Table of Contents As filed with the Securities and Exchange Commission on March , 2017. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BRYN MAWR BANK CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2434506 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) IdentificationNo.) 801 Lancaster Avenue Bryn Mawr, Pennsylvania (610) 525-1700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Lori A. Goldman General Counsel and Secretary Bryn Mawr Bank Corporation 801 Lancaster Avenue Bryn Mawr, Pennsylvania (610) 525-1700 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Paul J. Jaskot Reed Smith LLP Three Logan Square Suite 3100 1717 Arch Street Philadelphia, PA 19103 (215) 851-8100 F. Kevin Tylus President and Chief Executive Officer Royal Bancshares of Pennsylvania, Inc. One Bala Plaza, Suite 522 231 St. Asaph’s Road Bala Cynwyd, PA 19004 (610) 668-4700 David W. Swartz Stevens & Lee, P.C. 111 N. Sixth Street Reading, PA 19601 (610) 478-2184 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement becomes effective and upon the effective date of the merger of Royal Bancshares of Pennsylvania, Inc. with and into the Registrant. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ☐ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee(3) Common stock, $1.00 par value per share shares Not applicable (1) The maximum number of shares of Bryn Mawr Bank Corporation common stock estimated to be issuable upon the completion of the proposed merger of Royal Bancshares of Pennsylvania, Inc. with and into Bryn Mawr Bank Corporation, pursuant to the Agreement and Plan of Merger, dated as of January 30, 2017, between Bryn Mawr Bank Corporation and Royal Bancshares of Pennsylvania, Inc. (the “merger agreement”). This number is equal to the sum of (a) the product of (i) the sum of 27,913,024 outstanding shares of Royal Bancshares of Pennsylvania, Inc. Class A common stock (“Class A Stock”), 25,000 shares of Class A Stock restricted stock, and 215,139 shares of Class A Stock underlying outstanding option awards; multiplied by (ii) the exchange ratio of 0.1025 shares of Bryn Mawr Bank Corporation common stock for each share of Class A Stock; plus (b) the product of (i) 1,924,629, the number of outstanding shares of Royal Bancshares of Pennsylvania, Inc. Class B common stock (“Class B Stock”) and (ii) the exchange ratio of 0.1179 shares of Bryn Mawr Bank Corporation common stock for each share of Class B Stock. (2) Estimated solely for the purpose of calculating the registration fee required by Section 6(b) of the Securities Act and computed pursuant to Rules 457(f)(1), 457(f)(2) and 457(c) under the Securities Act. Pursuant to Rule 457(f)(1) under the Securities Act, the proposed maximum aggregate offering price of the registrant’s shares of common stock was calculated in accordance with Rule 457(c) under the Securities Act based upon (i) the market value of the shares of Class A Stock to be cancelled in the merger as follows: the product of (a) 28,153,163, the estimated maximum possible number of shares of Class A Stock which may be cancelled and exchanged in the proposed merger, and (b) $3.865, the average of the high and low prices for a share of Royal Bancshares of Pennsylvania, Inc. Class A common stock reported on NASDAQ on March 27,2017, plus (ii) the market value of the shares of Royal Bancshares of Pennsylvania Class B common stock to be cancelled and exchanged for the registrant’s shares of common stock in connection with the proposed merger as follows: the product of (x) 1,924,629, the estimated maximum possible number of shares of Royal Bancshares of Pennsylvania, Inc. Class B common stock which may be cancelled and exchanged in the proposed merger, and (y) $1.72, the book value for a share of Royal Bancshares of Pennsylvania, Inc. Class B common stock on December 31, 2016. (3) Determined in accordance with Section 6(b) of the Securities Act at a rate equal to $115.90 per $1,000,000 of the proposed maximum offering price. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this proxy statement/prospectus is not complete and may be changed. Bryn Mawr Bank Corporation may not issue the shares of its common stock to be issued in connection with the merger described in this proxy statement/prospectus until the registration statement it filed with the Securities and Exchange Commission becomes effective. This proxy statement/prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities nor shall there be any sale of these securities in any state where the offer or sale is not permitted. PRELIMINARY - Subject to completion, dated MARCH 28 , 2017 MERGER PROPOSED – YOUR VOTE IS VERY IMPORTANT Dear Royal Bancshares of Pennsylvania, Inc. Shareholders: On January 30, 2017, Bryn Mawr Bank Corporation, or BMBC, and Royal Bancshares of Pennsylvania, Inc., or RBPI, entered into an Agreement and Plan of Merger (the “merger agreement”) that provides for the acquisition of RBPI by BMBC. This acquisition will take place by merging RBPI with and into BMBC, with BMBC being the surviving corporation (the “merger”). If the merger is completed, RBPI will cease to exist as a separate corporation and RBPI shareholders will no longer own common shares of RBPI. The merger will cause each outstanding share of RBPI Class A common stock (the “RBPI Class A Stock”) to automatically convert into the right to receive merger consideration from BMBC consisting of 0.1025 shares of BMBC common stock and cash in lieu of any fractional shares of BMBC common stock, and the merger will cause each outstanding share of RBPI Class B common stock (the “RBPI Class B Stock”) to automatically convert into the right to receive merger consideration from BMBC consisting of 0.1179 shares of BMBC common stock and cash in lieu of any fractional shares of BMBC common stock. Based on the number of shares of RBPI common stock that were outstanding or reserved for issuance pursuant to various convertible securities and outstanding awards under equity-based compensation plans as of , 2017, BMBC estimates that it will need to issue, or reserve for issuance, approximately 3,112,612 shares of its common stock in the aggregate to pay the merger consideration under the merger agreement. After completion of the merger, it is expected that RBPI shareholders will, as a group, own approximately 15.5% of BMBC, which percentage excludes the right to receive BMBC common stock under outstanding RBPI warrants that will continue after the closing of the merger pursuant to the terms and conditions of the merger agreement. The proxy statement/prospectus of which this letter is a part contains important information about the special meeting of RBPI shareholders, the merger, the documents related to the merger and other related matters. Please carefully read this entire proxy statement/prospectus, including “ Risk Factors ,” beginning on page 16 , for a discussion of the risks relating to the proposed merger. You also can obtain information about BMBC and RBPI from the documents that each has filed with the Securities and Exchange Commission. Each of the boards of directors of BMBC and RBPI has unanimously approved the merger and the merger agreement. However, BMBC and RBPI cannot complete the merger, and the merger consideration cannot be paid by BMBC, unless RBPI shareholders approve the adoption of the merger agreement and the merger. At the RBPI special meeting, RBPI shareholders will be asked to vote on (1) a proposal to approve the adoption of the merger agreement and the merger, (2) a proposal to approve, on an advisory (non-binding) basis, the compensation that will or may be paid to RBPI’s named executive officers that is based on or otherwise relates to the merger, and (3) a proposal to approve one or more adjournments of the RBPI special meeting, if necessary or appropriate, to solicit additional proxies in favor of approval of adoption of the merger agreement and the merger. RBPI’s entire board of directors unanimously determined that the merger agreement and the transactions described in the merger agreement, including the merger, are advisable and in the best interests of RBPI and its shareholders, and unanimously recommends that RBPI shareholders vote “FOR” approval of the adoption of the merger agreement and the merger, “FOR” the approval, on an advisory (non-binding) basis, of the compensation that will or may be paid to RBPI’s named executive officers that is based on or otherwise relates to the merger, and “FOR” approval of one or more adjournments of the RBPI special meeting, if necessary or appropriate, to solicit additional proxies in favor of adoption of the merger agreement and the merger. Table of Contents Please be aware that, although the number of shares of BMBC common stock that RBPI shareholders will receive is fixed, the market value of the merger consideration will fluctuate with the market price of BMBC common stock and will not be known at the time of the RBPI special meeting. Based on the closing price of BMBC common stock on NASDAQ Stock Market, LLC, or NASDAQ, on January 30, 2017, the last trading day before public announcement of the merger, the 0.1025 exchange ratio represented approximately $4.14 in value for each share of RBPI Class A Stock and the 0.1179 exchange ratio represented approximately $4.76 in value for each share of RBPI Class B Stock. Based on the closing price of BMBC common stock on NASDAQ on , 2017, the last practical trading day before the distribution of this proxy statement/prospectus, the 0.1025 exchange ratio represented approximately $ in value for each share of RBPI Class A Stock and the 0.1179 exchange ratio represented approximately $ in value for each share of RBPI Class B Stock. We urge you to obtain current market quotations for BMBC common stock (trading symbol “BMTC”) and RBPI Class A Stock (trading symbol “RBPAA”). RBPI’s board of directors is entitled, under certain circumstances, to terminate the merger agreement based on a decline in the market price of BMBC common stock since the date one day prior to the date of the merger agreement and a comparison of such decline to any decline in the ABA NASDAQ Community Bank Index. See the section entitled “ The Merger Agreement Termination of the Merger Agreement ” beginning on page 85 of the accompanying proxy statement/prospectus. Again, we encourage every RBPI shareholder to vote. Whether or not you plan to attend the special meeting, please take the time to vote your shares in accordance with the instructions contained in this proxy statement/prospectus. We look forward to seeing you at the special meeting and to the future, successful merger of the banking institutions. Sincerely, F. Kevin Tylus President and Chief Executive Officer Royal Bancshares of Pennsylvania, Inc. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the BMBC common stock to be issued pursuant to this proxy statement/prospectus or determined if this proxy statement/prospectus is accurate or adequate. Any representation to the contrary is a criminal offense. Shares of BMBC common stock are not savings or deposit accounts or other obligations of any bank or savings association, and the shares of BMBC common stock are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. The date of this proxy statement/prospectus is , 2017, and it is first being mailed or otherwise delivered to the shareholders of RBPI on or about , 2017. Table of Contents One Bala Plaza, Suite 522 231 St. Asaph’s Road Bala Cynwyd, Pennsylvania 19004 (610) 668-4700 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD NOTICE IS HEREBY GIVEN that a special meeting of shareholders of Royal Bancshares of Pennsylvania, Inc. will be held at , Eastern Time, on , at , to consider and vote upon the following matters: 1.Approval of the adoption of the Agreement and Plan of Merger, dated as of January 30, 2017, between Bryn Mawr Bank Corporation and Royal Bancshares of Pennsylvania, Inc., which we refer to as the “merger agreement.” Pursuant to the merger agreement, RBPI will merge with and into BMBC, and thereafter Royal Bank America, a Pennsylvania-chartered bank and wholly owned subsidiary of RBPI, will be merged into The Bryn Mawr Trust Company, a Pennsylvania-chartered bank and wholly owned subsidiary of BMBC, as more fully described in the attached proxy statement/prospectus, and the transactions contemplated by the merger agreement, including the merger; 2.Approval by an advisory (non-binding) vote, of certain compensation arrangements in connection with the proposed merger for RBPI’s named executive officers; and 3.Approval of one or more adjournments of the special meeting, if necessary or appropriate, to solicit additional proxies in the event that there are not sufficient votes at the time of the special meeting to approve and adopt the agreement and plan of merger. The board of directors of RBPI has carefully considered the terms of the merger agreement and the transactions contemplated by the agreement and believes that the proposed merger is in the best interests of RBPI. The entire board of directors of RBPI has unanimously approved adoption of the merger agreement and the merger and unanimously recommends that shareholders vote “FOR” approval and adoption of the merger agreement and merger, “FOR” the proposal to approve the merger-related executive compensation, and “FOR” the proposal to approve adjournment of the special meeting if there are insufficient votes at the time of the special meeting to approve the merger agreement. Your affirmative vote, which is recommended by the Board of Directors, is very important to us, whether or not you will be attending the special meeting or voting by other means . You may submit your proxy using the Internet, using a toll free telephone number or by completing, signing and dating the enclosed proxy card and returning it in the enclosed prepaid envelope. To the extent you are present at the special meeting and desire to vote in person, you may do so by following the instructions for in-person voting described in the attached proxy statement/prospectus. RBPI’s board of directors has fixed the close of business on as the record date for the determination of shareholders entitled to notice of and to vote at the special meeting or any adjournment or postponement of the special meeting. You are entitled to notice of and to vote your shares of common stock at our special meeting only if our records show that you owned the shares on the record date. BY ORDER OF THE BOARD OF DIRECTORS, /s/ Lisa Lockowitz Lisa Lockowitz Secretary Royal Bancshares of Pennsylvania, Inc. Table of Contents ABOUT THIS DOCUMENT This document, which forms part of a registration statement on Form S-4 filed with the Securities and Exchange Commission by Bryn Mawr Bank Corporation, constitutes a prospectus of Bryn Mawr Bank Corporation under the Securities Act of 1933, as amended (which we refer to as the “Securities Act”), with respect to the shares of Bryn Mawr Bank Corporation common stock to be issued to shareholders of Royal Bancshares of Pennsylvania, Inc. pursuant to the Agreement and Plan of Merger between BMBC and RBPI, dated as of January 30, 2017. This document also constitutes a proxy statement under Section14(a) of the Securities Exchange Act of 1934, as amended (which we refer to as the “Exchange Act”), and a notice of meeting with respect to the special meeting of shareholders of Royal Bancshares of Pennsylvania, Inc. You should rely only on the information contained in this document. No one has been authorized to provide you with information that is different from the information contained in this document. This document is dated , 2017. You should not assume that the information contained in this document is accurate as of any date other than that date. Neither the mailing of this document to shareholders of Royal Bancshares of Pennsylvania, Inc., nor the issuance by Bryn Mawr Bank Corporation of its common stock in connection with the merger will create any implication to the contrary. This document does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, or the solicitation of a proxy, in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Information contained in this document regarding BMBC has been provided by Bryn Mawr Bank Corporation and information contained in this document regarding RBPI has been provided by Royal Bancshares of Pennsylvania, Inc. Table of Contents REFERENCE TO ADDITIONAL INFORMATION This proxy statement/prospectus incorporates important business and financial information about Bryn Mawr Bank Corporation and Royal Bancshares of Pennsylvania, Inc. from documents filed with or furnished to the U.S. Securities and Exchange Commission, or the SEC, which are not included in or delivered with this document. We have listed the documents containing this information under the heading “ Where You Can Find More Information ” on page 104 of this proxy statement/prospectus. You can obtain any of the documents that BMBC and RBPI have filed with or furnished to the SEC from the SEC’s website at http://www.sec.gov . This information is also available to you without charge upon your written or oral request. To request copies of any of the documents which BMBC and RBPI incorporate by reference in this proxy statement/prospectus, shareholders may contact BMBC or RBPI, as applicable, at the address or telephone number given for the company below. BRYN MAWR BANK CORPORATION ROYAL BANCSHARES OF PENNSYLVANIA, INC. 801 Lancaster Avenue Bryn Mawr, Pennsylvania 19010 Attention: Lori Goldman, SVP, General Counsel and Secretary Telephone: ( 610) 525-1700 One Bala Plaza, Suite 522 231 St. Asaph’s Road Bala Cynwyd, Pennsylvania 19004 Attention: Michael S. Thompson, Executive Vice President and CFO Telephone: (610) 677-2216 You will not be charged for any of these documents that you request. In order to receive timely delivery of the documents in advance of the special meeting, you should make your request to RBPI, as the case may be, no later than , 2017. Table of Contents Table of Contents Page QUESTIONS AND ANSWERS 3 SUMMARY 9 RISK FACTORS 16 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 21 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF BMBC 23 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF RBPI 24 UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION 26 COMPARATIVE PER SHARE DATA 31 COMPARATIVE MARKET PRICES AND DIVIDENDS 32 RBPI SPECIAL MEETING OF SHAREHOLDERS 33 RBPI SPECIAL MEETING—PROPOSAL NO. 1 ADOPTION OF THE MERGER AGREEMENT 36 RBPI SPECIAL MEETING—PROPOSAL NO. 2 ADVISORY (NON-BINDING) VOTE ON MERGER-RELATED COMPENSATION FOR RBPI’S NAMED EXECUTIVE OFFICERS 37 RBPI SPECIAL MEETING—PROPOSAL NO. 3 AUTHORIZATION TO VOTE ON ADJOURNMENT OR OTHER MATTERS 38 INFORMATION ABOUT BRYN MAWR BANK CORPORATION 39 INFORMATION ABOUT ROYAL BANCSHARES OF PENNSYLVANIA, INC. 40 THE MERGER 41 Overview of the Merger 41 Background of the Merger 42 Recommendation of the RBPI Board of Directors and Reasons for the Merger 45 Opinion of RBPI’s Financial Advisor in Connection with the Merger 48 Certain Non-Public, Unaudited, Forward-Looking Information Provided by RBPI 60 Interests of RBPI’s Directors and Executive Officers in the Merger 60 Merger-Related Compensation for RBPI’s Named Executive Officers 62 Regulatory Approvals Required for the Merger and the Bank Merger 64 Public Trading Markets 65 Delisting and Deregistration of RBPI Common Stock Following the Merger 65 RBPI Shareholders Dissenters’ Rights or Appraisal Rights 65 RBPI Class A Stock 68 Litigation Related to the Merger 68 THE MERGER AGREEMENT 69 Explanatory Note Regarding the Merger Agreement 69 The Merger and the Bank Merger 69 Merger Consideration 69 Treatment of RBPI common stock 69 Treatment of RBPI Equity Awards and Warrants 70 Effect of Merger on BMBC Stock 71 Articles of Incorporation and Bylaws of the Surviving Corporation 71 Board of Directors and Executive Officers of the Surviving Corporation; BMT Advisory Board 71 Closing and Effective Time of the Merger 71 Exchange and Payment Procedures 71 Dividends and Distributions 72 i Table of Contents Representations and Warranties 73 Conduct of Business While the Merger is Pending 75 Regulatory Matters 79 Access to Information 79 Shareholder Approvals 79 Listing on NASDAQ 80 Employee Benefit Plans 80 Indemnification and Insurance 81 BMT Advisory Board 81 RBPI/Royal Bank Director and Employee Agreements 81 Conversion of Information Systems 81 Divestment of Non-Volcker Compliant Securities 82 Agreement Not to Solicit Other Offers 82 Definition of “Superior Proposal” 83 Ability of the RBPI Board of Directors to Change Its Recommendation of the Merger 83 Conditions to Completion of the Merger 84 Termination of the Merger Agreement 85 Effect of Termination 87 Termination Fee 88 Expenses 88 Amendment of the Merger Agreement; Waiver 88 OTHER MATERIAL AGREEMENTS RELATING TO THE MERGER 89 Voting Agreements 89 Employment Agreement between F. Kevin Tylus and BMT 89 ACCOUNTING TREATMENT 90 U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE MERGER 91 DESCRIPTION OF BMBC CAPITAL STOCK 94 COMPARISON OF SHAREHOLDERS’ RIGHTS 96 LEGAL MATTERS EXPERTS OTHER MATTERS WHERE YOU CAN FIND MORE INFORMATION Appendix A Agreement and Plan of Merger, dated as of January 30, 2017, between Bryn Mawr Bank Corporation and Royal Bancshares of Pennsylvania, Inc. A-1 Appendix B Form of Voting Agreement (Individuals) B-1 Appendix C Opinion of Sandler O’Neill & Partners, L.P., dated January 30, 2017 C-1 Appendix D Pennsylvania Dissenters’ Rights Statutes D-1 ii Table of Contents QUESTIONS AND ANSWERS The following are some questions that you may have about the merger and the RBPI special meeting and brief answers to those questions. We urge you to read carefully the remainder of this proxy statement/prospectus because the information in this section does not provide all of the information that might be important to you. Additional important information about BMBC, RBPI and the proposed merger is also contained in the documents incorporated by reference in this proxy statement/prospectus. See “Where You Can Find More Information
